Citation Nr: 1110420	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bowel, residuals of a gunshot wound (GSW), rated as 100 percent disabling.  

2.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bladder, residuals of a GSW, rated as 60 percent disabling.  

3.  Entitlement to an effective date prior to November 24, 2003 for the grant of service connection for seizures, residuals of a GSW, evaluated as 10 percent disabling.  

4.  Entitlement to an effective date prior to September 13, 2005 for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy, residuals of GSW.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO:  (1) granted service connection for neurogenic bowel as a residual of the in-service GSW, with an initial 100 percent schedular rating assigned effective from April 14, 2004; (2) granted service connection for neurogenic bladder as a residual of the in-service GSW, with an initial 60 percent rating assigned effective from April 14, 2004; (3) granted service connection for seizures as a residual of the in-service GSW, with an initial 10 percent rating assigned, effective from November 24, 2003; and (4) increased the disability rating for the service-connected traumatic encephalopathy, residual of a GSW, from 30 percent to 100 percent, effective from September 13, 2005.  The effect of these grants allowed for the RO to increase the level of special monthly compensation (SMC) based on the need for a higher level of care to the (r)(1) rate, effective from April 14, 2004.  This was also effectuated pursuant to the February 2007 rating decision.  The Veteran disagreed with the effective date(s) assigned for the award of additional compensation (a higher rating of SMC), which technically translates to disagreement with the effective dates for the grants of service connection for neurogenic bowel, neurogenic bladder, an seizures, as well as disagreement with the effective date for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy.  In other words, without those additional grants of service connection and the ratings assigned thereto, the criteria for increased compensation in the form of a higher level of SMC would not have been met.  

In the January 2011 Informal Hearing Presentation, the Veteran's representative asserts clear and unmistakable error (CUE) in prior rating decisions which did not infer claims of service connection for a seizure disorder and neurogenic bowel and bladder and/or which did not separately rate the Veteran's seizure disorder, particularly considering that the seizure disorder was noted on examination as early as August 1978.  The  issue of CUE in a prior rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks earlier effective dates for the grants of service connection for neurogenic bladder and bowel, effective from April 14, 2004; and a seizure disorder, effective from November 24, 2003.  The Veteran also seeks an effective date prior to September 13, 2005 for the assignment of an increased rating to 100 percent for the service-connected traumatic encephalopathy.  

Historically, the Veteran was severely injured by mortar fragments during service in Vietnam in May 1966 in the line of duty.  The Veteran received initial care for his head trauma aboard a hospital ship where a craniotomy and debridement were performed.  He had resultant left hemiparesis, a left homonymous hemianopsia, and aphasia.  He was then transferred to a U.S. Naval hospital where he received a physical evaluation board (PEB) which determined that he had 100 percent disability.  He subsequently received a medical discharge and was admitted to a VA facility in September 1966.  At the time of his hospital discharge in November 1966, the doctor opined that the Veteran was permanently and totally disabled, and it was not anticipated that he would regain much use of his left side.  

An April 1967 rating decision established service connection for loss of use of left upper and lower extremities, hemiplegia, residuals of a GSW and assigned an initial rating of 100 percent, effective from October 1, 1966.  Service connection was also established for additional residuals of the GSW, including bone loss of the skull, rated as 50 percent disabling, bilateral homonomous hemianopsia, rated as 30 percent disabling, and traumatic encephalopathy, rated as 30 percent disabling.  Because the Veteran had the loss of use of one upper extremity and one lower extremity, he met the criteria for additional special monthly compensation (SMC) at the (l) rate.  Additionally, because the Veteran also had additional disabilities ratable at 50 percent or more, he met the criteria for entitlement to SMC at the rate intermediate between subsection (L) and subsection (M).  

The Veteran has consistently maintained that his residuals from the in-service GSW warrant additional compensation, and, as noted below, the evidence clearly shows that the Veteran has had a seizure disorder and neurogenic bowel and bladder as residuals of the in-service injury.  The question is at what point were claims for service connection submitted for those disabilities?  This question is difficult to answer because the Veteran has been in receipt of a 100 percent schedular rating for service-connected disabilities since discharge from service, and, until recently, the RO did not explain that additional grants of service connection and higher disability ratings for service-connected disabilities, alone, could substantiate a claim for a higher rating of SMC.  Rather, the RO continued, over the years, as is explained below, to deny the Veteran's claims on the basis that he could not show that he was in need of a higher level of care based on lack of need for special aid and attendance.  Then, in order to grant the Veteran's claim in February 2007, the RO inferred claims of service connection based on the receipt of an aid and attendance examination, and arbitrarily assigned a date of claim as April 14, 2004, the date on which an aid and attendance examination was received; however, the intentions of the Veteran have always remained the same, and as he explained in his VA Form 9, dated October 2008.  The Veteran indicated that he has always had the same issues, and the severity of the newly service-connected conditions have always remained the same.  This is substantiated by the evidence of record outlined below.

In May 1978, the Veteran applied for specially adapted housing.  A VA examination in August 1978 noted continued diagnoses of traumatic encephalopathy affecting the Veteran's ability to "cerebrate rapidly," spastic hemiplegia of the left upper and lower extremities, as well as homonymous hemianopsia and hemihypesthesia, both on the left side.  Significantly, the examination report also revealed that the Veteran had a seizure disorder as a residual of the service-connected GSW.  Finally, the examiner indicated that as the Veteran aged, he would gradually be less able to fend for himself within home confines and would require more stand-by assistance.  In an August 1978 rating decision, the RO determined that the Veteran was eligible for specially adapted housing; however, a higher rating of SMC was denied because the evidence did not show an increase in the severity of the Veteran's disabilities.  

In February 1983, the Veteran submitted a memorandum from a private doctor noting that the Veteran was a paraplegic as a result of an injury incurred in the Vietnam War.  The memorandum noted that the Veteran was recently involved in an accident which resulted in severe trauma to both feet.  The foot injured most severely was the one which was functional before the accident.  The doctor concluded that the Veteran needed assistance at home.  To support this opinion, the doctor provided a copy of an aid and attendance examination report dated in May 1983.  The report noted that the Veteran used crutches and a wheel chair, could not walk in and out of the home unassisted, and could not dress unassisted, all as a result of service-connected disabilities.  

An October 1983 rating decision confirmed and continued a prior denial for a higher rate of aid and attendance SMC because the examination report of May 1983 did not indicate that the Veteran's new injuries were permanent.  An October 1983 letter provided notice to the Veteran of the denial of his claim.  The letter notified the Veteran that he was not eligible for additional compensation because of the need of regular aid and attendance or being house bound, and explained that the Veteran was already receiving SMC at a rate which exceeded the rate for regular aid and attendance.  

In May 1994, the Veteran submitted a claim for disability due to Agent Orange exposure.  He did not request service connection for a specific disability as a result of Agent Orange exposure, but noted that he was afforded an Agent Orange examination in January 1984.  The RO obtained a copy of the January 1984 examination, along with other VA records dated from March through July 1984, which revealed that the Veteran had multiple medical problems secondary to the in-service GSW and resultant head trauma.  In an August 1984 rating decision, service connection for a disability as a result of Agent Orange exposure was denied.  

Meanwhile, however, the VA records from March through July 1984 revealed that the Veteran was status post urethral stricture.  The discharge summary from March 1984 reflects that the Veteran's urethral difficulties began in 1966, at the time of the GSW.  During his postoperative recovery, the Veteran traumatically removed his Foley catheter with significant post injury scarring.  The Veteran had two previous urethrotomies.  This document also specifically notes that the Veteran had a significant history of wearing a condom catheter for urogenic bladder.

A private hospital admission record from May 1987 reveals that the Veteran was involved in a motor vehicle accident when he drove off the road.  It was noted that the Veteran had a seizure disorder.  

In March 1994, the Veteran submitted a claim for additional aid and attendance and/or housebound.  In support of his claim, he submitted VA treatment records from 1993 showing that he had a seizure disorder secondary to an old head injury.  These documents also note that the Veteran had a urethral stricture.

Despite the Veteran's attempts to provide evidence of additional disabilities associated with the in-service GSW, the RO did not provide the Veteran with a VA examination to assess the Veteran's seizure disorder (which had been linked to the service-connected head trauma) or the urethral disorder (which had also been linked to treatment for the GSW in 1966), and instead, issued another rating decision in May 1994 which once again denied the Veteran's claim for a higher rating of SMC based on the need for a higher level of aid and attendance or housebound benefits.  The RO indicated that the Veteran's current SMC exceeded the level of entitlement for regular aid and attendance and noted that the Veteran's service-incurred disabilities did not meet the schedular requirements for entitlement to a higher level of SMC.

In January 1998, the Veteran submitted another claim for increased SMC, asserting that he was no longer physically able to do for himself.  In support of his claim, he submitted a copy of a September 1997 aid and attendance examination noting that the Veteran was confined to a wheel chair, and, although he could dress and eat unassisted, he did have a traumatic brain disorder and a seizure disorder, as well as cellulitis of the foot.  In an April 1998 rating decision, the RO once again noted that an increased SMC was not warranted because the evidence did not show that the Veteran was in need of a higher level of care.

In November 1998, the Veteran submitted a statement noting that he had deteriorated over the last four or five years, and required the aid and attendance of another person.  He explained that he had to pay someone to come to his home daily to help assist him with bathing, hair washing, preparing meals, shopping, bill-paying, and house cleaning.  The Veteran specifically requested SMC in addition to that which he was already receiving for the loss of use of his limbs.  The Veteran also reported that he had become incontinent within the last three years and requested the RO to make an appropriate award of compensation and SMC for the residuals of his GSW and shrapnel wounds.  The Veteran also reported that he had begun experiencing severe memory loss due to the GSW.  The Veteran therefore requested to be scheduled for a VA examination.  In support of his claims, the Veteran requested the RO to obtain recent VA treatment records.  The RO obtained VA outpatient records from 1997 and 1998, but did not afford the Veteran a VA examination.  

In a January 1999 rating decision, the RO denied the Veteran's claim for a higher rating of SMC, because the evidence did not show the need for a higher level of care; however, the RO did not adjudicate the Veteran's claim of service connection for incontinence or the claim for an increased rating for the service-connected traumatic encephalopathy (claimed as severe memory loss).  

In April 2004, the Veteran submitted a copy of an aid and attendance examination.  This examination report noted that the Veteran was severely limited because of his arthritis, lower extremity weakness, seizure disorder, neurogenic bowel and bladder.  The doctor indicated that the Veteran required the aid and attendance of another person to protect himself from the hazards of daily living due to diagnosed disabilities.  

A January 2005 rating decision once again denied the Veteran's claim for a higher level of care.  The Veteran appealed that determination, and in support of the appeal, the Veteran submitted another aid and attendance examination.  This examination, dated in March 2005 noted that the Veteran could not dress, bathe, go to the bathroom or eat unassisted.  The examiner noted that the Veteran had a head injury with weakness in the right hand and arm, the left arm hemiparesis and both lower extremity weakness.  The examiner also noted that the Veteran had a neurogenic bowel and bladder, and a seizure disorder, secondary to head trauma.  The examiner specifically indicated that the Veteran suffered a bullet wound to the head which resulted in left hemiparesis and generalized weakness, memory changes and neurogenic bladder and bowel, and seizure disorder.  

In the September 2005 Statement of the Case (SOC), the RO advised that there must be evidence showing that the Veteran required the aid and attendance of another person due to disabilities other than the loss of use of the left upper and lower extremities in order to warrant additional SMC.  In his VA Form 9, dated in September 2005, the Veteran responded by pointing out that the RO had completely overlooked the severity of the Veteran's service-connected traumatic brain impairment.  The Veteran further indicated that his driver's license had been revoked and he once again noted his seizure disorder.  As he did in November 1998, the Veteran once again asserted that those conditions, along with neurogenic bowel and bladder were service-connected apart from the loss of use, and were repeatedly referred to on multiple medical documents over the years.  

A January 2006 VA outpatient treatment follow-up care note reveals an impression of head injury with subsequent seizure disorder, neurogenic bladder and neurogenic bowel.  

VA examinations in February 2006 note traumatic brain injury resulting in significant encephalopathy and left hemiplegia.  The examiner opined that the Veteran's incontinence is most likely secondary to the progression of the encephalopathy as a result of the traumatic brain injury suffered in 1966.  

A December 2006 VA genitourinary examination noted the constant use of an appliance due to incontinence.  The examination report also noted neurogenic bowel with 1966 as the date of onset and neurogenic bladder with 1967 as date of onset.  

Based on these examination reports, the RO issued a rating decision in February 2007 granting service connection for neurogenic bowel with a 100 percent rating assigned, effective from April 14, 2004; neurogenic bladder with a 60 percent rating assigned, effective from April 14, 2004; and, a seizure disorder with a 10 percent rating assigned, effective from November 24, 2003.  The rating decision also increased the disability rating for the service-connected traumatic encephalopathy residuals of GSW from 30 percent to 100 percent, effective from September 13, 2005.  

As a result of the additional grants of service connection, and the ratings assigned thereto, the Veteran now met the schedular criteria for a higher level of SMC based on the account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S Government expense pursuant to 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. § 3.350(b); and on account of loss of use of left upper and lower extremities, hemiplegia, residuals of GSW and neurogenic bowel, residuals of GSW pursuant to 38 U.S.C.A. § 1114, subsection (o) and 38 C.F.R. § 3.350(e).  As such, the Veteran also met the criteria for additional aid and attendance under 38 U.S.C.A. § 1114, subsection (r)(l) and 38 C.F.R. § 3.350(h) on account of entitlement under subsection (o) and being in need of regular aid and attendance.  

The RO assigned an effective date of April 14, 2004, for the increased compensation, and the Veteran disagreed with the effective date.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  The Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the Veteran had, over the years, consistently applied for additional compensation by way of a higher level of SMC.  Although the Veteran's medical records established diagnoses of neurogenic bladder and bowel, as well as a seizure disorder, the Veteran did not, prior to his November 1998 statement, specifically convey an intent to claim service connection for additional disabilities, to include a seizure disorder and neurogenic bowel and bladder.  Nor did the Veteran communicate an intent, prior to his November 1998 statement, to submit a claim for an increased disability rating for the service-connected traumatic encephalopathy.  Rather, the Veteran instead filed claims for a higher rate of SMC because he was already receiving the maximum schedular 100 percent rating for service-connected disabilities.  As the Veteran was already in receipt of a 100 percent schedular rating, it is apparent that he was unaware that additional grants of service connection could provide a basis for meeting the criteria for a higher rating of SMC.  It is unfortunate that the Veteran was not provided with proper guidance as to how to best go about achieving his goal.  Nonetheless, in November 1998, the Veteran's statement clearly indicates his desire to have the RO "make an appropriate award of compensation and SMC for the residuals of his GSW.  The Veteran also reported additional memory loss due to the GSW and requested a VA examination to evaluate this disability.  These statements, taken together with the other evidence of record, which clearly shows intent to claim entitlement to a higher level of care, equates to an intent to claim additional service-connected disabilities as well as an increased rating for the service-connected traumatic encephalopathy.  

In other words, the Veteran submitted informal, or inferred, claims of service connection and for an increased rating in November 1998.  These claims went unadjudicated until February 2007.  

Because there has been a pending claim of service connection and for an increased rating since at least November 1998, the matter must be remanded to allow the Veteran an opportunity to submit evidence to support his claim for an earlier effective date for the grants of service connection for neurogenic bowel and bladder as well as for the effective date for the increased rating for the service-connected traumatic encephalopathy.  

Importantly, this case is complicated by the fact that the RO denied the Veteran's numerous claims for a higher rate of SMC (in August 1978, October 1983, May 1994, April 1998, January 1999 and January 2005) because the RO determined that the evidence of record did not show that the Veteran's disabilities warranted a higher level of care.  However, during that time, the RO never explained to the Veteran that there was schedular criteria that could be met if he had additional service-connected disabilities rated high enough, and/or if his service-connected psychiatric disability was rated at 100 percent.  In other words, the Veteran was continuously filing claims, but he was never told that he was filing the wrong claims; or, that there were alternate ways to achieve the same end.  

Accordingly, the case is REMANDED for the following action:


1.  Readjudicate the issues of (1) entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bowel, residuals of a GSW, rated as 100 percent disabling; (2) entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bladder, residuals of a GSW, rated as 60 percent disabling; and (3) entitlement to an effective date prior to November 24, 2003 for the grant of service connection for a seizure disorder, residuals of a GSW, rated as 10 percent disabling; and, (4) entitlement to an effective date prior to September 13, 2005 for the assignment of an increased rating to 100 percent for the service-connected traumatic encephalopathy, residuals of a GSW in light of the fact that the Veteran's November 1998 informal claims of service connection and for an increased rating remained unadjudicated until February 2007.

2.  If the resolution does not constitute a complete grant of benefits, conduct any additional development that is deemed warranted.  Thereafter, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  His claims should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



